DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hardware device” in claims 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software embodiments. More specifically, claims 1-9 are directed to an information handling system comprising compression engines, a source data buffer, at least one destination buffer, and a compression engine driver and neither the system nor the components of the system are claimed as being limited to hardware embodiments. Furthermore, the specification describes the compression engines as being instantiations of compression algorithms and does not provide a description regarding the structure of the buffers and/or the driver that explicitly limits these elements to hardware embodiments.
Consequently, the information handling system recited in claims 1-9 encompasses software embodiments which are non-statutory. See MPEP §2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2016/0294409 A1; hereinafter Nam).

With respect to claim 1, Nam teaches: An information handling system (see e.g. Fig. 10) for compressing data, the information handling system comprising: 
a plurality of compression engines (see e.g. paragraph 21: “multiple data compression algorithms”), each compression engine configured to provide a different compression function (see e.g. paragraph 22: “Each of the available compression algorithms may provide or facilitate a different expected compression ratio”; and paragraph 37: “multiple compression algorithms may be completely different algorithms performing compression using vastly different methods. In other embodiments, two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”); 
a source data buffer (see e.g. Fig. 4A: “Input Queue 403”) to provide compression data to the compression engines (see e.g. paragraph 50: “an input queue 403 including a number of queue elements or buffers 404, with each of the buffers 404 including an uncompressed data chunk read from the local data storage 130 awaiting compression”); 
at least one destination data buffer (see e.g. Fig. 4A: “Network Queue 402”) to receive compressed data from the compression engines (see e.g. paragraph 48: “compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404 into the network queue 402”); and 
a compression engine driver (see e.g. Fig. 1: “Data Compression System 120”, “Data Decompression System 170”) configured to direct each compression engine to compress data (see e.g. paragraph 31: “compression module 126 may be configured to perform the compression on the data chunks using the compression algorithms”) from the source data buffer (see e.g. paragraph 54: “uncompressed data chunk may then be read into the buffer 404 allocated for the input queue 403 from the local data storage 130 (operation 416). That buffer 404 may then be added to the input queue 403 (operation 418) for processing by the compression module 126”), and to retrieve (see e.g. paragraph 27: “facilitate reception of the target data 144”) select compressed data from a first one of the compression engines (see e.g. paragraph 30: “compression selection module 124 may be configured to select one of the multiple compression algorithms for the uncompressed data chunks of the data stream”; and paragraph 31: “perform the compression on the data chunks using the compression algorithms selected by the compression selection module 124”) from the at least one destination data buffer (see e.g. paragraph 48: “compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404 into the network queue 402, and the first of the queue elements 404 is then transmitted first via the network 150 to the data target 160”; paragraph 51: “receive each compressed data chunk of a data stream from the data source 110 via the network 150”; and Fig. 4A-B), the selection being based upon a selection criterion (see e.g. paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select”).

With respect to claim 2, Nam teaches: The information handling system of claim 1, wherein the different compression functions include different compression algorithms (see e.g. paragraph 37: “multiple compression algorithms may be completely different algorithms performing compression using vastly different methods. In other embodiments, two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”).

With respect to claim 3, Nam teaches: The information handling system of claim 1, wherein the different compression functions include a common compression algorithm (see e.g. paragraph 37: “two or more of the compression algorithms may be the same basic compression algorithm being configured with different parameters or values upon which one or more portions of the algorithm are based”), and further include different algorithmic settings (see e.g. paragraph 37: “configured with different parameters or values upon which one or more portions of the algorithm are based”).

With respect to claim 4, Nam teaches: The information handling system of claim 3, wherein the different algorithmic settings include at least one of a different compression level (see e.g. paragraph 22: “compression algorithms may provide or facilitate a different expected compression ratio for the resulting compressed data”; and paragraph 38: “compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select”), a different minimum match length, a different maximum match length, a different hash depth, a different match level, and a different static library.

With respect to claim 5, Nam teaches: The information handling system of claim 1, wherein the selection criterion includes selecting the selected compression engine because the compressed data from the selected compression engine has a highest compression ratio (see e.g. paragraph 30: “select one of the multiple compression algorithms for the uncompressed data chunks of the data stream based on the at least one performance factor”; paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”; paragraph 46: “select the higher compression algorithm (e.g., the best compression algorithm) to compress the current, uncompressed data chunk (operation 318)”; and paragraph 42: “a “best compression” algorithm that may provide a relatively high compression ratio”).

With respect to claim 6, Nam teaches: The information handling system of claim 1, wherein the selection criterion includes selecting the selected compression engine because the compression of the data from the selected compression engine has a compression ratio that is greater than a compression ratio threshold (see e.g. paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select… a particular performance factor has exceeded a particular threshold”; and paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”).

With respect to claim 7, Nam teaches: The information handling system of claim 6, wherein the selection criterion further includes selecting the selected compression engine because the data from the selected compression engine was a first compressed data with the compression ratio that is greater than the compression ratio threshold (see e.g. paragraph 38: “compression selection module 124 may compare one or more of the performance factors to corresponding thresholds or levels to determine which of the compression algorithms to select… a particular performance factor has exceeded a particular threshold”; paragraph 29: “performance factor to be monitored may include, but are not limited to, a compression ratio”; and paragraph 34: “compression ratio of a most recently compressed data chunk may be determined by comparing the pre-compression length or size of the chunk (e.g., in bytes) against the post-compression length of that chunk to determine the overall compression ratio associated with the compressed chunk”).

With respect to claim 8, Nam teaches: The information handling system of claim 1 wherein the selection criterion includes selecting the selected compression engine because the compression of the data from the selected compression engine has a fastest compression speed (see e.g. paragraph 46: “compression selection module 124 may select the lower compression algorithm (e.g., the best speed algorithm) to compress the current, uncompressed data chunk”; and paragraph 42: “a “best speed” algorithm that may provide a relatively low compression ratio compared to the best compression algorithm, but may perform its compression significantly faster than the best compression algorithm for the same chunk of data”).

With respect to claim 9, Nam teaches: The information handling system of claim 1, wherein the at least one destination buffer includes a plurality of destination buffers (see e.g. paragraph 48: “network queue 402 may include a number of queue elements or buffers 404”), each destination buffer to receive compressed data from an associated one of the compression engines (see e.g. paragraph 48: “buffers 404, each of which may hold a compressed data chunk of a data stream… compressed data chunks from the data compression system 120 are placed as queue elements or buffers 404”), and wherein the compression engine driver is further configured to select the first compression engine (see e.g. paragraph 30: “the compression selection module 124 may make a separate compression algorithm selection for each uncompressed data chunk to be compressed… the compression selection module 124 may select a particular algorithm for each set of multiple chunks (e.g., each set of two chunks, each set of three chunks, and so on) of the data stream”).

With respect to claim 10, Nam teaches: The information handling system of claim 1, further comprising: 
a hardware device including the compression engines (see e.g. paragraph 68: “a computing device or computer system 1000 which may be used to implement the embodiments disclosed above, such as the data source 110 and the data target 160 of FIG. 1. Embodiments disclosed herein include various operations that may be performed by hardware modules or components, or hardware modules or components used in combination with software instructions”; and Fig. 10), wherein the at least one destination buffer comprises only one destination buffer (see e.g. paragraph 48: “network queue 402 may be a circular buffer”), and wherein the hardware device is configured to select the first compression engine (see e.g. paragraph 68: “a computing device or computer system 1000 which may be used to implement the embodiments disclosed above, such as the data source 110 and the data target 160 of FIG. 1”; and Fig. 1: “Compression Selection Module 124”).

With respect to claims 11-19: Claims 11-19 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-9, respectively; please see the rejections directed to claims 1-9 above which also cover the limitations recited in claims 11-19.

With respect to claim 20: Claim 20 is directed to a hardware device corresponding to the information handling system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 20. Note that, Nam also discloses a hardware device to implement the information handling system of claim 1 (see e.g. Fig. 10; and paragraph 68).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0152201 A1 by Gopal et al. discloses compress-decompress-verify engines to compress data from a compression job queue based on compression levels.
US 2016/0359760 A1 by Vishnyakov discloses compression techniques for composite data blocks.
US 11,113,113 B2 by Kumar et al. discloses selecting a data compression codec for data compression based on compression levels and compression ratios.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194